Case 18-34658 Document 462 Filed in TXSB on 03/13/20 Page 1 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: § CASE NO. 18-34658
§
HOUTEX BUILDERS, LLC, § Chapter 11
§
§
DEBTOR § Jointly Administered

CD HOMES, LLC’S RESPONSE
TO DEBTORS’ MOTION TO ESTABLISH DIP CLAIM AMOUNTS,
ESTABLISH FORM AND MANNER OF NOTICE OF REMNANT ASSET AUCTION
AND FOR RELATED RELIEF
TO THE HONORABLE JEFFREY NORMAN, UNITED STATES BANKRUPTCY JUDGE:
NOW COMES CD Homes, LLC now known as HL Builders, LLC ("CD Homes”) and files
this Response to the Motion to Establish DIP Claim Amounts, Establish Form and Manner of Notice

of Remnant Asset Auction and for Related Relief (the “Motion”) filed by Debtors and will

respectfully show the Court as follows:

1, CD Homes admits the allegations contained in paragraph | of the Motion.
2. CD Homes admits the allegations contained in paragraph 2 of the Motion.
3, CD Homes admits the allegations contained in paragraph 3 of the Motion.
4, CD Homes is without sufficient information to either admit or deny the allegations

contained in paragraph 4 of the Motion; therefore, for pleading purposes, those allegations are
denied. For further answer, CD Homes has significant issues with the financing transaction
orchestrated by Charles Foster throughout these proceedings.

5. CD Homes admits the allegations contained in paragraph 5 of the Motion.

6. CD Homes admits the allegations contained in paragraph 6 of the Motion.
Case 18-34658 Document 462 Filed in TXSB on 03/13/20 Page 2 of 5

7. CD Homes admits the allegations contained in paragraph 7 of the Motion.

8. CD Homes admits the allegations contained in paragraph 8 of the Motion. For further
answer, CD Homes disputes the bona fides of the representation made by the Debtor to the Court
and all parties.

9, CD Homes is without sufficient information to either admit or deny the allegations
contained in paragraph 9 of the Motion; therefore, for pleading purposes, those allegations are
denied.

10. CD Homes admits the allegations contained in paragraph 10 of the Motion.

11. CD Homes admits the allegations contained in paragraph 11 of the Motion.

12. CD Homes admits the allegations contained in paragraph 12 of the Motion.

13. CD Homes admits the allegations contained in paragraph 13 of the Motion.

14. CD Homes admits the allegations contained in paragraph 14 of the Motion. For
further answer, CD Homes’ objections to the compensation requested by Diamond McCarthy, by
agreement of the parties, have been reserved for hearing upon a final request for compensation to
be submitted by Diamond McCarthy.

15. CD Homes admits the allegations contained in paragraph 15 of the Motion. For
further answer, CD Homes’ objections to the compensation requested by Diamond McCarthy were,
by agreement of the parties, reserved for hearing upon a final request for compensation to be
submitted by Diamond McCarthy.

16. CD Homes admits the allegations contained in paragraph 16 of the Motion.

17. CD Homes admits the allegations contained in paragraph 17 of the Motion.

18. CD Homes admits the allegations contained in paragraph 18 of the Motion.

-2-
Case 18-34658 Document 462 Filed in TXSB on 03/13/20 Page 3 of 5

19. CD Homes admits the allegations contained in paragraph 19 of the Motion.

20. CD Homes admits the allegations contained in paragraph 20 of the Motion.

21. Paragraph 21 of the Motion contains no allegations of fact; therefore, no response is
required. To the extent any factual allegations are contained in Paragraph 21, they are denied.

22. Paragraph 22 of the Motion contains no allegations of fact; therefore, no response is
required. To the extent any factual allegations are contained in Paragraph 22, they are denied.

23. Paragraph 23 of the Motion contains no allegations of fact; therefore, no response is

required. To the extent any factual allegations are contained in Paragraph 23, they are denied.

24. CD Homes denies and disputes the calculations utilized by the Debtors and their
counsel and demands strict proof thereof.

25. Paragraph 25 of the Motion contains no allegations of fact; therefore, no response is
required. To the extent any factual allegations are contained in Paragraph 25, they are denied.

26. | CD Homes admits the allegations contained in the first sentence of paragraph 26 of
the Motion. CD Homes is without sufficient information to either admit or deny the allegations
contained in the second sentence of paragraph 26 of the Motion; therefore, for pleading purposes,
those allegations are denied. CD Homes denies the allegations contained in the third sentence of
paragraph 26 of the Motion.

27. CD Homes is without sufficient information to either admit or deny the allegations
contained in the first sentence of paragraph 27 of the Motion; therefore, for pleading purposes, those
allegations are denied. CD Homes denies the allegations contained in the second sentence of
paragraph 27 of the Motion. CD Homes admits the allegations contained in the third sentence of

paragraph 27 of the Motion. CD Homes 1s without sufficient information to either admit or deny the
 

Case 18-34658 Document 462 Filed in TXSB on 03/13/20 Page 4 of 5

allegations contained in the fourth sentence of paragraph 27 of the Motion; therefore, for pleading
purposes, those allegations are denied. For further answer, CD Homes disputes the contention that
the work performed by Diamond McCarthy and SST provided commensurate benefit to Debtors’
estates. CD Homes admits the allegations contained in the fifth and sixth sentences of paragraph 27
of the Motion. CD Homes denies the allegations contained in the seventh sentence of paragraph 27
of the Motion.

28. For further answer, CD Homes responds that on February 18, 2020, the Honorable
Eduardo V. Rodriguez issued a memorandum opinion (the “Rodriguez Opinion”) in the involuntary
bankruptcy proceeding initiated by Debtors against CD Homes in the United States Bankruptcy
Court for the Southern District of Texas, Houston Division; Case Number 19-32825, styled Jn re:
HL Builders, LLC; aka CD Homes, LLC, Target Debtor (the “CD Homes Involuntary Proceeding”’)
and entered final judgment dismissing the CD Homes Involuntary Proceeding on even date (the
“Dismissal Judgment”).

29, Judge Rodriguez invited counsel for CD Homes to file an application for reasonable
attorney’s fees and costs in accordance with 11 U.S.C. § 303(i)(1) upon dismissal of the CD Homes
Involuntary Proceeding /See Involuntary Proceeding; Dkt. 52 - Memorandum Opinion, pp. 31, 33].

30. CD Homes intends to file its application for reasonable attorney’s fees and costs in
accordance with 11 U.S.C. § 303(@)(1) on or before March 19, 2020 in accordance with the
Memorandum Opinion and Dismissal Judgment.

31. Judge Rodriguez retained jurisdiction under 11 U.S.C. § 303(i)(1) to award
reasonable and necessary attorney’s fees and costs in an amount to be determined by Judge

Rodriguez [See Involuntary Proceeding; Dkt. 52 - Memorandum Opinion, p. 30].
Case 18-34658 Document 462 Filed in TXSB on 03/13/20 Page 5 of 5

32. | CD Homes in addition to its unsecured claims is subject to an attorneys fee award by
Judge Rodriguez against all Debtors in as yet unknown amount; such amount will be a priority
expense of administration claim against all the Debtors herein.

WHEREFORE, CD Homes requests that the Motion be denied as to the objections made
herein; and for such other and further relief as the Court deems just.

Respectfully submitted this 13" day of March, 2020.

FUQUA & ASSOCIATES, P.C.

By:  4s/ Richard L. Fuqua
Richard L. Fuqua

State Bar #07552300

8558 Katy Freeway, Suite 119
Houston, Texas 77024

Phone: 713.960-0277
Facsimile: 713.960-1064

Counsel for CD Homes, LLC

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing Response was served by first
class mail to the parties listed below this 13" day of March, 2020. Subscribers to the Court’s
electronic noticing systems received notice via that system.

Charles Rubio, Esq.
Diamond McCarthy, LLP
Two Houston Center

909 Fannin, 37" Floor
Houston, Texas 77010

/s/ Richard L. Fuqua
Richard L, Fuqua

5.
